Citation Nr: 0631115	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1947.  He died in October 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
cause of the veteran's death and eligibility to Dependents' 
Educational Assistance.  The claims file subsequently was 
transferred to the RO in Columbia, South Carolina.

The Board remanded this case for additional development in 
May 2004.  As the requested development has been 
accomplished, this case is properly before the Board.

On September 28, 2006, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 


FINDINGS OF FACT

1.  The veteran died in October 2002.  The causes of death 
were listed as congestive heart failure, due to aortic 
stenosis, due to paroxysmal atrial tachycardia, due to 
coronary artery disease.

2.  At the time of the veteran's death, he was service-
connected for residuals of encephalitis.

3.  The competent medical evidence of record does not show 
that the veteran's cause of death was related to his service-
connected disability, or any injury or disease during the 
veteran's service.

4.  The veteran did not have a permanent total service-
connected disability at the time of his death, nor did he die 
as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death; nor may any disease which caused or contributed to 
cause his death be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established. 38 C.F.R. § 3.807 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the service connection 
claim for cause of death and the claim for eligibility to 
Dependents' Educational Assistance benefits, and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a June 2004 VA letter.  
Specifically, the RO notified the appellant that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the appellant of her 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for her.  The RO 
also requested the appellant to send VA any pertinent 
evidence in her possession.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2003 rating decision, the RO 
denied service connection for cause of the veteran's death 
and eligibility to Dependents' Educational Assistance.  In 
June 2004, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate her 
claim on appeal, and clarified what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  

While the notice provided to the appellant in June 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the RO's last 
adjudication of the claim in June 2006 and the last transfer 
and certification of the appellant's case to the Board.  The 
content of the notice also complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
June 2004 letter did not provide the appellant with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, as discussed 
below, no new disability rating or effective date for 
benefits will be assigned.  Therefore, any defect with 
respect to the content of the notice requirement was non-
prejudicial; and VA's duty to notify the appellant has been 
satisfied.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated in 1950, 1951, and 1978, 
Naval hospital records dated in 1976 and 1977, and an October 
2002 death certificate.  The RO requested records of 
treatment up until the veteran's death from the National 
Personnel Records Center (NPRC); but the NPRC responded in 
May 2005 that the records had not been retired there.  The RO 
notified the appellant of its attempts to obtain the 
treatment records from the NPRC.  The RO also requested that 
the appellant provide the proper release forms for records of 
the veteran's open-heart surgery in 1976.  However, the 
appellant did not respond.  The CAVC has held that the duty 
to assist "is not always a one-way street" and that, "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), at 193.  The same 
standard applies for the appellant in this case.  Based on 
the above, the Board finds that reasonable efforts have been 
made to obtain all available evidence.  Moreover, there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical opinion in March 2006, and the 
examiner rendered a considered medical opinion regarding the 
pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
appellant and her representative were notified of the 
evidence and information necessary to substantiate her claims 
for service connection for cause of the veteran's death and 
eligibility for Dependents' Educational Assistance; were 
notified of the respective responsibilities of VA and herself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence she had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the appellant in developing the facts pertinent to the 
issues of service connection for cause of death and 
eligibility to Dependents' Educational Assistance benefits is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection for cause of death

The appellant seeks service connection for cause of the 
veteran's death.  She contends that the veteran's service-
connected disability caused or contributed to cause his 
death.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

An April 1978 rating decision shows that during his lifetime, 
the veteran was service-connected for residuals of 
encephalitis, effective December 14, 1977.  

An October 2002 death certificate shows the veteran's 
immediate cause of death was congestive heart failure, due to 
aortic stenosis, due to paroxysmal atrial tachycardia, due to 
coronary artery disease.

Upon review, the medical evidence does not show that these 
two events are related.

The service medical records show the veteran became ill in 
September 1945 with symptoms of meningeal infection and 
irritation.  The diagnosis was established as acute 
encephalitis.  In October 1945, he was removed from the 
serious list, but exhibited marked general muscular weakness 
and mental changes as a result of the disease.  He was 
admitted into the Naval Hospital in November 1945, 
complaining of weakness, loss of weight, and pain in the 
joints and back.  For the next seven to eight months his 
strength slowly returned, but not completely.  He also found 
it hard to concentrate and had lapses of memory.  The 
diagnosis was changed to muscular atrophy, post-encephalitis 
in June 1946.  In September 1946, the veteran was found unfit 
for service and was recommended to appear before the Naval 
Retiring Board.  The Board determined that he was 
incapacitated for active service by reason of muscular 
atrophy and residuals of acute encephalitis.

The first examination after service was in April 1950.  A VA 
examination report shows the veteran stated he was 
hospitalized in 1945 for encephalitis, and was comatose for a 
period before gradually recovering.  As he recovered from the 
comatose condition, the veteran stated that he was paralyzed 
from the waist upward, which lasted approximately eight 
weeks.  He continued in the hospital for a period of two 
years, and in 1947, was discharged shortly after he left the 
hospital.  Since his discharge, he reportedly had led a very 
inactive life and continued to feel weak all the time.  He 
also had a feeling of stiffness, pain, and aching in his 
shoulders, arms, back, and legs.  He further noted transitory 
vertigo, sleeplessness, and impaired memory.  The diagnosis 
was encephalitis, with residuals, as above indicated.

A June 1950 VA examination report shows the veteran stated 
that he had been bothered with nervousness since time in the 
service and that the muscles of the upper extremities also 
were affected by the condition.  He further noted that he had 
weakness, periods of depression, sleeplessness, and that his 
right leg ached constantly.  The diagnosis was post-
encephalitis, residual weakness.

An October 1951 VA examination report shows complaints of 
extreme nervousness, depression, and fatigue.  The veteran 
also stated that he felt weakness in his arms and legs, did 
not sleep well, and had attacks of dizziness.  The diagnosis 
was residuals of encephalitis.

In February 1978, a VA examination report shows the veteran 
gave a history of having developed encephalitis in service.  
He presently had a sensation of tiredness with lack of 
energy.  He also complained of cramps all over his body and 
spotted memory.  The neurological diagnoses included 
residuals of encephalitis.  An electroencephalogram was 
requested for encephalitis with muscular atrophy and it was 
found to be normal.  

The first finding of cardiovascular problems was on a March 
1976 Naval hospital record.  The veteran had complaints of 
chest pain, radiating to the right elbow.  He reportedly had 
no history of heart problems.  The diagnosis was 
preinfarction angina.  A later March 1976 Naval hospital 
record shows the veteran was admitted with the onset of 
exertional, squeezing-type, substernal chest discomfort of 
two-weeks duration.  There was no past history of heart 
disease or hypertension.  The examiner noted that he retired 
from the Navy in 1947 with a disability for encephalitis.  
The final diagnosis was arteriosclerotic heart disease, 
American Heart Association classification IIB, manifested by 
angina pectoris and pre-infarction angina.

A September 1976 Naval hospital record shows the veteran was 
hospitalized from August 1976 to September 1976 with an 
assessment of small anterior subendocardial infarction, and 
mild congestive heart failure secondary to overvigorous 
Inderal dosage.  The examiner noted that stress was probably 
more a factor in the veteran's heart disease than any other 
factor.  The history showed that the veteran was five months 
post triple vessel bypass and that he had been admitted with 
chest pain of three days duration.

A December 1977 Naval hospital record shows the veteran had 
arteriosclerotic heart disease.  The report notes that he had 
had a triple cardiac bypass and had been doing very well, 
without any episodes of angina or dyspnea on exertion.  He 
was able to do the usual household chores and ambulate 
without any problems.  The disposition was stable 
arteriosclerotic heart disease, status post triple bypass 
with good results.

In February 1978, a VA examination report shows the first 
acute cardiac episode was in 1975.  The veteran then was 
transferred to another hospital where he had open heart 
surgery, and had another heart attack in the summer of 1976.  
The present complaints were sensation of tiredness with lack 
of energy, and shortness of breath on moderate exertion.

After the veteran's death, a VA medical opinion was provided 
in March 2006.  The VA examiner found that based on a 
thorough review of the veteran's records, the impression was 
that the veteran apparently had very minimal residual of his 
encephalitis.  The examiner indicated that the veteran's main 
problems in the last few years of his life were the ones 
related to his cardiovascular system, particularly his heart, 
since he had coronary artery bypass surgery about 26 years 
before his demise.  Consequently, the examiner found that it 
was less likely than not that the veteran's service-connected 
residuals of encephalitis caused or aggravated his congestive 
heart failure, aortic stenosis, paroxysmal atrial 
tachycardia, or coronary artery disease.  The examiner also 
found that the residuals of his encephalitis were less likely 
than not to have contributed substantially or materially to 
cause his death; or combined with the principle cause of 
death, less likely than not to have caused his final death; 
and less likely than not to have aided or leant assistance to 
the production of death.  The examiner further found that it 
was as likely as not that the debilitating effects and 
general impairment of health from his residual encephalitis, 
to an extent, rendered the veteran materially less capable of 
resisting the effect of the other disease that primarily 
caused death, or were of such a severity as to have had a 
material influence in accelerating the veteran's death.  The 
examiner emphasized that this was based on the assumption 
that the veteran actually was very debilitated at the end of 
his life.

Based on these findings, the veteran's service-connected 
encephalitis is not shown to be the immediate or contributory 
cause of his death.  First, none of the treatment records, 
relating to encephalitis note any cardiovascular problems 
associated with the disability.  Second, there are no 
treatment records for encephalitis contemporaneous to the 
time of the veteran's death or any time after the February 
1978 VA examination report.  Third, and most significantly, 
the March 2006 examiner specifically determined that the 
veteran's service-connected residuals of encephalitis were 
less likely to have caused or aggravated his congestive heart 
failure, aortic stenosis, paroxysmal atrial tachycardia, or 
coronary artery disease.  While the examiner found that it 
was as likely as not that the debilitating effects and 
general impairment of health from his residual encephalitis 
rendered the veteran materially less capable of resisting the 
effect of the heart disease, which influenced the 
acceleration of the veteran's death, this does not show a 
causal connection.  As noted, it is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The examiner determined that the service-connected 
encephalitis was less likely to have contributed 
substantially or materially to cause or aid in assistance in 
production of the veteran's death.  

The veteran's cause of death also is not shown to be related 
to service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The service medical records are negative for findings of 
heart disease.  A September 1942 medical record shows the 
heart and aorta were within normal limits.  Physical 
examinations in December 1941, June 1944, and May 1945 also 
show a normal cardiovascular system.

The first finding of heart disease after service was in 1975, 
which is 28 years after service; so service connection for 
cause of death on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

There also is no medical evidence of any relationship between 
the veteran's heart disease and service.  As noted, an 
examiner on a September 1976 Naval hospital record indicated 
that stress was probably more a factor in the veteran's heart 
disease than any other factor.    

Although the appellant has argued that the veteran's cause of 
death is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the appellant's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
any relationship between the veteran's cause of death and his 
service-connected disability, or any injury or disease during 
his service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death; and the claim is denied.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chapter 35 Dependents' Educational Assistance

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability. 38 C.F.R. § 3.807.

As is clear from the above summary of the pertinent 
regulation, eligibility for Dependents' Educational 
Assistance requires that the veteran have had a permanent 
total disability at the time of death or died due to service-
connected disability (that is, the cause of death has been 
service connected).

The veteran did not die in service, nor did he have a 
permanent total service-connected disability at the time of 
his death.  His service-connected encephalitis was assigned a 
10 percent rating throughout his lifetime.  In addition, 
service connection for the cause of his death has not been 
demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for Dependents' Educational Assistance 
benefits, accordingly, is denied as a matter of law.


ORDER


Entitlement to service connection for cause of the veteran's 
death is denied.

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


